Citation Nr: 1601602	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-31 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received that is sufficient to reopen the previous administrative decision finding that the Veteran's discharge from the United States Army in December 1975 was under conditions other than honorable and thus, a bar to VA benefits.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1974 to July 1974 and from June 1975 to December 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 unfavorable administrative decision of the RO in St. Paul, Minnesota.


FINDINGS OF FACT

1. The character of the Veteran's December 1975 discharge was determined to be a bar to receipt of VA benefits by Administrative Decision dated in September 2011; the Veteran was notified of that decision and did not appeal.

2. The evidence received since the September 2011 administrative decision does not relate to an unestablished fact necessary to substantiate reopening the claim concerning the issue of character of discharge, does not contain updated or amended service department records relating to the Veteran's character of discharge, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 2011 administrative decision concluding that the character of the appellant's December 1975 discharge was a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 
 
2. New and material evidence has not been received, and the claim of whether the character of the Veteran's December 1975 discharge is a bar to the receipt of VA monetary benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Where the issue involves the character of a veteran's discharge, VCAA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in March 2013.  The letter informed the Veteran that VA compensation benefits would require resolution of the question of whether his service was dishonorable.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the Veteran to submit any evidence in support of his appeal.  The Board finds that this letter notified the Veteran of the criteria applicable to his claim.  Although this letter did not discuss what evidence would be "new" and "material" to this appeal, here the question on appeal is narrow and this letter adequately notified the Veteran of the one element needed to substantiate this claim.  That is, this letter informed the appellant that evidence needed to be submitted regarding his character of discharge, and thus, under the facts of this appeal, the Board finds that this letter was adequate.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, the RO issued the Veteran a statement of the case (SOC) in May 2014 that included all applicable regulations, including those detailing new and material evidence.  Thus, the Board finds that any notice defect was cured.  

The record also reflects that VA has made reasonable efforts to assist the Veteran.  Specifically, the record includes pertinent service records.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.

New and Material Evidence

The Board must first determine whether new and material evidence has been received to reopen the claim following the September 2011 final decision.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Character of Discharge

To qualify for veteran's benefits, a claimant must first establish that he has the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996), abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2).  A discharge or release from service for "willful and persistent misconduct" is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  If the claimant is discharged from service under dishonorable conditions, including resigning for the good of the service, this may constitute a bar to VA benefits under certain circumstances "unless it is found that the person was insane at the time of committing the offense causing such discharge or release."  38 C.F.R. §§  3.12(c)(3), 3.354(a).  Additionally, the character of the discharge may be later upgraded under a special discharge review program by a discharge review board, which on an individual basis, may provide eligibility for VA benefits.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

This claim involves the Veteran's second period of service from June 1975 to December 1975 for which the Veteran was given a discharge under conditions other than honorable.  This issue was first considered by a September 2011 administrative decision by the RO.  This decision concluded that the discharge was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(1) and (d)(4).  The decision found the following: (1) the Veteran's submission of a request for a discharge for the good of the service in lieu of trial by court-martial constituted acceptance of an undesirable discharge and indicated that the Veteran did not want to be tried, thus he could escape doing so by accepting the other than honorable discharge; (2) the Veteran's absence for a period of 166 days starting the initial day of his involuntary orders for active duty service constituted "willful and persistent misconduct" that demonstrated a deliberate act of conscious wrongdoing and disregard of its probable consequence; and (3) there was no evidence that the Veteran was insane at the time of his other than honorable discharge.  The RO then concluded that the Veteran's other than honorable discharge for this period of service was considered a bar to VA benefits.  

The Veteran did not appeal the September 2011 decision within one year of its issuance, therefore it became final.  He submitted a statement in March 2013 indicating his belief that character of discharge for this second period of active duty service was incorrect.  The RO properly construed this as a new claim.  

Review of all material submitted since the prior final decision of September 2011 does not reveal the requisite new and material evidence needed to reopen this claim.  Aside from the March 2013 statement which indicated the Veteran's belief that the December 1975 character of discharge was incorrect, the Veteran has not submitted any evidence or argument in support of his claim.  He has not submitted any new evidence, or even any argument, concerning the willful pattern of misconduct leading up to his discharge.  The Board cannot now adjudicate the determination made by the Army.  VA is bound by its 2011 administrative decision and the determination by the Department of Defense that the Veteran's discharge is disqualifying for VA monetary compensation.  The Veteran must take the necessary steps through the Department of the Army to upgrade the character of his discharge; in this regard.

It is noted that the Veteran has not raised the argument that he was insane at the time of his December 1975 discharge.  While he has submitted treatment records concerning his current mental health issues, including posttraumatic stress disorder, anxiety disorder, and panic disorder, there is no medical evidence, diagnosis, or even argument concerning the time period before, during, or within a reasonable period after his December 1975 discharge.  The current state of the Veteran's mental health is not relevant to the events leading up to his discharge.  See 38 C.F.R. §§  3.12(c)(3), 3.354(a).  While this evidence may be considered "new," it is not "material" as it does not relate to an unestablished fact necessary to substantiate this claim.  

A mere statement that the discharge was "incorrect" cannot be said to rise to the level of "new and material" evidence, as nothing of substance was provided to support this assertion that spoke to the events surrounding the Veteran's discharge or his mental health at that time.  Under these circumstances, the Board finds that new and material evidence to reopen whether the character of the Veteran's service constitutes a bar to VA benefits has not been received.  As such, the VA's September 2011 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


